Exhibit 10.31

 

MCMS, INC.

CIC SEVERANCE PLAN

FOR ELIGIBLE KEY EMPLOYEES

June 1, 2001

 

 

 

 

 

MCMS, Inc.,
a Delaware corporation
16399 Franklin Road
Nampa, Idaho 83687

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS



   



Page

ARTICLE 1



  41



Effective Date; Plan Year; ERISA

41



1.01  Effective Date

41





1.02  Plan Year

41





1.03  ERISA

41

ARTICLE 2

  42



Application to Company or Affiliates

42





2.01  Eligible Employers

42



2.02  Adoption Procedure

42

ARTICLE 3



  42



Eligibility and Participation

42



3.01  Eligible Key Employees

42



3.02  Participation

42



3.03  Determination of Eligibility and Participation

42

ARTICLE 4



  43



CIC Severance Benefits

43



4.01  Entitlement to CIC Severance Benefits

43



4.02  CIC Severance Pay

43



4.03  Rehire

44



4.04  Time and Manner of Payment

44



4.05  Forfeitability of Severance Benefits

44

ARTICLE 5



  45



Administration

45



5.01  Administrator

45



5.02  The Administrator's Powers and Duties

45



5.03  The Company and Employer Functions

45



5.04  Claims Procedures

45



5.05  Indemnity and Bonding

46



5.06  Expenses

46

ARTICLE 6



  46



General Provisions

46



6.01  Enforceability and Exclusive Benefit

46



6.02  Amendment

46



6.03  Not Contract of Employment

46



6.04  Unfunded

47



6.05  Nonassignment

47



6.06  Applicable Law

47

 

--------------------------------------------------------------------------------

INDEX OF TERMS

Term

 Section  Page



     



 

Administrator

5.01

7

Affiliate

2.01-2

2

Alternative Benefits

4.06

6

Cause

4.01-5(b)

5

Change in Control

4.01-4

4

CIC Severance Plan

Preamble

1

Code

2.01-2

2

Company

Preamble

1

Constructive Termination

4.01-2

3

Effective Date

1.01

1

Eligible Key Employee

3.01

2

Employer

2.01-3

2

ERISA

1.03-1

2

Involuntary Termination

4.01-3

4

Participant

3.02-1

3

Plan Year

1.02

1

Regular Pay

4.02-2

6

 

   

 

--------------------------------------------------------------------------------

 

MCMS, INC.
CIC SEVERANCE PLAN FOR ELIGIBLE KEY EMPLOYEES

June 1, 2001

 

 

MCMS, Inc.,
Delaware corporation
6399 Franklin Road
ampa, Idaho 83687

 

        MCMS, Inc. (the "Company") recognizes that, due to market conditions and
the financial performance of the Company, the possibility of a change in control
may exist, and that the uncertainty and questions which such possibility may
raise among management may result in the departure or distraction of management
personnel to the detriment of the Company and its stockholders. In addition, the
Company has undertaken significant workforce reductions which have caused
uncertainty in the remaining workforce. The Company believes it is imperative
and in the best interests of the Company to be able to rely upon management's
continuance and leadership and that appropriate steps should be taken to
reinforce and encourage that continuance and leadership and to reward the
management's essential service. Therefore, the Company has adopted this CIC
Severance Plan for Eligible Key Employees (the "CIC Severance Plan") effective
June 1, 2001 to provide an orderly and ongoing system of severance benefits to
be paid to Eligible Key Employees in appropriate situations related to a change
in control of the Company. This CIC Severance Plan supersedes and replaces any
plans, policies, resolutions or agreements maintained or made by the Company or
any adopting affiliate which provides for the payment or provision of pay or
benefits in the event of a Change in Control of the Company covering its
Eligible Key Employees, except for employment and other agreements entered into
by the Company with its officers.

ARTICLE 1

Effective Date; Plan Year; ERISA

        1.01    Effective Date



        The effective date of this CIC Severance Plan is June 1, 2001. The
Change in Control severance benefits of Eligible Key Employees who receive
notice of termination from employment on or after that date shall be determined
under this CIC Severance Plan.

        1.02    Plan Year

        The initial plan year shall be a short year beginning on June 1, 2001
and ending on December 31, 2001. Thereafter, the plan year shall be a calendar
year.

        1.03    ERISA

                1.03-1

The CIC Severance Plan is intended to be and shall be administered and
maintained as a welfare benefit plan under section 3(1) of the Employee
Retirement Income Security Act of 1974 ("ERISA"), providing certain benefits to
participants on certain severances from employment.



                1.03-2

The CIC Severance Plan is not intended to be a pension plan under section
3(2)(A) of ERISA and shall be maintained and administered so as not to be such a
plan. The CIC Severance Plan is intended to come within, and shall be
administered and maintained to come within, the severance pay plan exception
thereto in Department of Labor regulations section 2510.3-2(b).



--------------------------------------------------------------------------------



ARTICLE 2

Application to Company or Affiliates

        2.01     Eligible Employers

                2.01-1

The Company maintains the CIC Severance Plan for its Eligible Key Employees. Any
Affiliate approved by the Company may adopt and maintain the CIC Severance Plan
for its Eligible Key Employees or other designated class of employees.



                2.01-2

"Affiliate" means a corporation, person or other entity that is a member, with
an Employer, of a controlled or affiliated service group under section 414(b),
(c), (m) or (o) of the Internal Revenue Code of 1986 (the "Code").



                2.01-3

"Employer" means the Company and any adopting Affiliate, and any successors in
interest thereof. The CIC Severance Plan is a single plan maintained by the
Company and any adopting Affiliate.



        2.02 Adoption Procedure

An adopting Employer shall execute an adoption statement that shall include the
effective date, date of adoption and any special provisions that are to be
applicable only to employees of the Affiliate.

ARTICLE 3

Eligibility and Participation

        3.01    Eligible Key Employees

                3.01-1 Eligible Key Employees are employees (including officers
of the Company) who are employed by Employer as of the date of a Change in
Control, and have been designated by the Compensation Committee of the Company's
Board of Directors to be eligible to participate in this Plan. Officers of the
Company who have severance benefits under employment or other agreements and who
become entitled to receive benefits under such agreements and this CIC Severance
Plan shall be permitted, at their sole option, to receive benefits under the
terms of such agreements or this CIC Severance Plan.

                3.01-2 The Compensation Committee shall designate each Eligible
Key Employee as a Level 1, Level 2, Level 3, or Level 4 employee under the Plan.

                3.01-3 On or after the date of a Change in Control, the
Compensation Committee may not change the designation of any employee who was
designated prior to the Change in Control as an Eligible Key Employee under
3.01-1 in any manner that would deny or reduce the amount of severance benefits
that such employee might otherwise become entitled to under this Plan.

        3.02 Participation

                3.02-1

Any Eligible Key Employee who becomes entitled to severance benefits under 4.01
is a Participant in the CIC Severance Plan. A Participant must satisfy the
requirements of 4.01 to be entitled to severance benefits under the CIC
Severance Plan.



                3.02-2

An Eligible Key Employee shall not participate in any other MCMS severance plan.



        3.03 Determination of Eligibility and Participation

All questions of eligibility and participation of employees shall be determined
by the Administrator, whose decision shall be final.

--------------------------------------------------------------------------------



ARTICLE 4

CIC Severance Benefits

        4.01    Entitlement to CIC Severance Benefits

                4.01-1

Subject to 4.01-5, an Eligible Key Employee is entitled to CIC Severance
Benefits if all of the following apply:



(a) The employee receives notice of a separation of employment which qualifies
as a Constructive Termination or Involuntary Termination with Employer.

(b) The employee receives the notice of separation of employment within twelve
(12) months following a Change in Control under 4.01-4 and on or after the
effective date of the CIC Severance Plan.

                4.01-2

For the purposes of this Severance Plan, "Constructive Termination" shall occur
when an Eligible Key Employee is involuntarily subjected to any of the
following:



(a) A reduction in job responsibility that renders his/her position with the
Company substantially different from what it was just prior to the Change in
Control.

(b) A reduction in base salary, hours of work, or benefits (unless such benefits
reduction affects Company employees generally).

(c) A change in work location requiring a significantly longer commute (greater
than 30 miles more than the present commute).

                4.01-3 For the purposes of this Severance Plan, "Involuntary
Termination" means a termination of employment other than for Cause, retirement,
death or disability.

                4.01-4

A "Change in Control" means the occurrence of any of the following events:



(a) Any "person" (as such term is used Sections 13(d) and 14(d) of the
Securities and Exchange Act of 1934, as amended) becomes the "beneficial owner"
(as defined in Rule 13d-3 under said Act), directly or indirectly, of securities
of the Company representing fifty percent (50%) or more of the total voting
power represented by the Company's then outstanding voting securities,



(b) A merger or consolidation of the Company with any other corporation, other
than a merger or consolidation which would result in the voting securities of
the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least fifty-one percent (51%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or

(c) A sale or disposition by the Company of all or substantially all of the
Company's assets.

                4.01-5

Unless otherwise specified by Employer in writing, a Participant shall not be
entitled to receive payment of severance benefits under the CIC Severance Plan
if any of the following occur:



(a) The Participant fails to waive any other severance or other separation
benefits under any agreement, plan, or arrangement with Employer or any
Affiliate or any voluntary early retirement program maintained by Employer.

(b) The Participant's employment is involuntarily terminated for Cause. For the
purposes of this Severance Plan, "Cause" shall mean the Employee's misconduct,
including, but not limited to, fraud, misappropriation, embezzlement, violation
of Company policy, or a substantial and repeated failure to perform according to
the expectations set by Employee's supervisor.

--------------------------------------------------------------------------------

 

(c) The Participant fails to execute a waiver and release of claims against
Employer and Affiliates in the form provided by Employer within the specified
consideration period or revokes a prior waiver and release of claims form within
the revocation period stated therein.

(d) The Participant terminates employment voluntarily (i) before the Eligible
Key Employee has received notice of Change in Control, or (ii) after receipt of
notice of a Change in Control but before the date specified for termination by
Employer. Solely with respect to clause (i) above, a termination is voluntary
even if continued employment depends on relocation to another job site or
acceptance of a position with a different base or variable compensation, title
or responsibilities.

(e) The Participant fails to execute any other agreement required by the Company
including but not limited to those relating to confidentiality, noncompetition,
nonsolicitation, nondisparagement and assistance to the Company in defense of
litigation or administrative or other claims. The Company shall determine the
terms of any agreement on a discretionary basis with respect to each individual
participant. In the event a noncompetition agreement is required by the Company,
the duration of such agreement will not be longer than the number of months of
severance to be paid to the Eligible Key Employee.

        4.02    CIC Severance Pay

                4.02-1

Subject to 4.04, Participants who are eligible for CIC severance benefits under
4.01 shall be entitled to receive CIC severance pay equal to a number of months
of regular pay as follows:



CIC SEVERANCE PAY

Eligible Key Employees
Class Designation

Number
of Months



Level 1

3

Level 2

4

Level 3

6

Level 4

8

Level 5

12

                4.02-2

For the purposes of 4.02-1, "regular pay" means base pay on the date of
termination, excluding any overtime, severance pay, bonuses, commissions,
reimbursements, any other allowances and any other type of extra or variable
compensation.



        4.03    Rehire

A Participant who has received CIC severance pay and who is rehired by Employer
or is hired by any Affiliate shall not be required to repay any severance pay
received as of the date of hire or rehire.

        4.04    Time and Manner of Payment

                4.04-1

Employer shall determine, in its sole discretion, the time and manner of payment
of any severance pay. Unless the Employer exercises its discretion to pay
severance pay in installments, severance pay shall be paid in a lump sum cash
payment within a reasonable time after the date the Participant may no longer
revoke a waiver and release of claims required under4.01-5(c).



                4.04-2

Employer may withhold from any amounts paid under the CIC Severance Plan any
income tax or other amounts as allowed or required by law.



        4.05    Forfeitability of Severance Benefits

Any right to severance benefits shall be forfeitable until the Eligible Key
Employee has become entitled to CIC Severance Benefits under 4.01. No payment
shall be made to any Participant to whom any of the events in 4.01-5 applies.

--------------------------------------------------------------------------------

 

        4.06    Alternative Benefits

At any time before the date of a Change in Control, the chief executive officer
of the Company shall retain complete discretion to add levels of class
designations for Eligible Key Employees and to specify the CIC Severance pay
applicable to any additional levels under 4.02-1.

ARTICLE 5

Administration

        5.01    Administrator

                5.01-1

The CIC Severance Plan shall be administered by the chief executive officer of
the Company.



                5.01-2

The Administrator may resign on 15 days' notice to the Compensation Committee.
The Compensation Committee may remove the Administrator without having to show
cause. The vacancy shall be filled as soon as reasonably practicable. Until a
new appointment is made, the Company shall act as the Administrator.



        5.02    The Administrator's Powers and Duties

                5.02-1

The Administrator shall interpret the CIC Severance Plan, decide any questions
about the rights of Participants and in general administer the CIC Severance
Plan. Any decision by the Administrator shall be final and bind all parties. The
Administrator shall have absolute discretion to carry out the Administrator's
responsibilities under this section.



                5.02-2

The Administrator may delegate all or part of the administrative duties to one
or more agents and may retain advisors and agents for assistance. The
Administrator may consult with, and rely upon the advice of counsel, who may be
counsel for the Company or any Affiliate.



                5.02-3

The Administrator shall be the plan administrator under federal laws and
regulations applicable to plan administration and shall comply with such laws
and regulations. The Administrator shall be the agent for service of process on
the CIC Severance Plan at the Company's address.



        5.03    Company and Employer Functions

                5.03-1

Except as provided in 5.03-2, all authority of the Company or Employer,
including, in the case of the Company, the power to amend or terminate the CIC
Severance Plan, shall be exercised by the Compensation Committee or Board of
Directors, as applicable, who may delegate some or all of the authority to any
officer.



                5.03-2

The chief executive officer of the Company or delegate may amend the CIC
Severance Plan in writing, on advice of counsel, to make technical,
administrative or editorial changes to comply with applicable law or to simplify
or clarify the CIC Severance Plan.



                5.03-3

The Board of Directors of the Company or any other Employer shall have no
administrative authority or function with respect to the CIC Severance Plan.
Being a member of the Board shall not, in itself, make a person a plan
fiduciary.



        5.04    Claims Procedures

                5.04-1

Any person claiming a benefit or requesting information, an interpretation or a
ruling under the CIC Severance Plan shall present the request in writing to the
Administrator. The Administrator or delegate will respond in writing as soon as
practicable.



                5.04-2

If the claim or request is denied, the written notice of denial shall state:



(a) The reasons for denial, with specific reference to the terms of the written
document on which denial is based.

--------------------------------------------------------------------------------

 

(b) A description of any additional material or information required for review
of the claim and an explanation of why it is necessary.

(c) An explanation of the CIC Severance Plan's claims review procedure.

                5.04-3

Any person whose claim or request is denied, or who has not received a response
within 90 days, may request review by notice in writing to the Administrator.
The original decision will be reviewed by the Administrator or delegate, who
may, but shall not be required to, grant the claimant a hearing. On review,
whether or not there is a hearing, the claimant may have representation, examine
pertinent documents and submit issues and comments in writing.



                5.04-4

The decision on review shall normally be made within 60 days. If an extension of
time is required for a hearing or other special circumstances, the Participant
shall be so notified and the time limit shall be 120 days. The decision shall be
in writing and shall state the reasons and the relevant plan provisions. All
decisions on review shall be final and binding on all parties concerned. If the
Participant does not receive a decision within the time limit, the claim shall
be considered wholly denied on review.



        5.05    Indemnity and Bonding

                5.05-1

The Company shall indemnify and defend any CIC Severance Plan fiduciary who is
an officer, director or employee of the Company against any claim or liability
that arises from any action or inaction in connection with the CIC Severance
Plan, subject to the following rules:



(a) Coverage shall be limited to actions taken in good faith that the fiduciary
reasonably believed were not opposed to the best interest of the CIC Severance
Plan.

(b) Negligence by the fiduciary shall be covered to the fullest extent permitted
by law.

(c) Coverage shall be reduced to the extent of any insurance coverage.

                5.05-2

The CIC Severance Plan fiduciaries shall be bonded to the extent required by
applicable law.



        5.06    Expenses

                5.06-1

An Administrator who is employed full-time by Employer shall not be separately
compensated for services as the Administrator. The Administrator shall be
reimbursed by the Company for all expenses incurred while acting as the
Administrator.



                5.06-2

The Company may allocate the cost of any administrative fees or expenses among
Employers. Otherwise, all expenses and fees shall be paid by the Company.



ARTICLE 6

General Provisions

        6.01   Enforceability and Exclusive Benefit

The Company and Employers intend the terms of the CIC Severance Plan, including
those relating to the coverage and benefits, to be legally enforceable. The
Company and Employers further intend that the CIC Severance Plan be maintained
for the exclusive benefit of Eligible Key Employees of Employers.

        6.02    Amendment and Termination

The Company may amend or terminate the CIC Severance Plan at any time before the
effective date of closing for any Change in Control. No amendment or termination
under this 6.02 shall affect the right of any Eligible Key Employee to severance
benefits that have become nonforfeitable under 4.05.

--------------------------------------------------------------------------------

 

        6.03    Not Contract of Employment

Nothing in the CIC Severance Plan shall give any employee the right to continue
employment. The CIC Severance Plan shall not prevent discharge of any employee
at any time for any reason. The foregoing shall not apply to officers of the
Company whom have employment or other agreements with the Company.

        6.04    Unfunded

All benefits payable under the CIC Severance Plan shall be unfunded and shall be
payable only from the general assets of Employer. The Participants shall have no
interest in any assets of Employer and shall have no rights greater than the
rights of any unsecured general creditor of Employer.

        6.05    Nonassignment

The rights of a Participant under the CIC Severance Plan are personal. No
interest of a Participant under the CIC Severance Plan may be assigned,
transferred, seized by legal process or subjected to the claims of creditors in
any way. A Participant's rights under the CIC Severance Plan are not subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge or
encumbrance.

        6.06    Applicable Law

The CIC Severance Plan shall be construed according to the laws of the State of
Idaho, except as preempted by federal law.

Adopted:

Company

MCMS, INC.

 

 

     

By                                                                       

   



   

Executed:                                                           

 

 